SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)January 13, 2008 SEAENA, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 0-29781 (Commission File Number) 80-0104557 (IRS Employer Identifica­tion No.) 1181 Grier Drive, Suite B, Las Vegas, Nevada89119 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (702) 740-4616 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On January 13, 2008, Zvi Dinstein resigned as a director of the registrant.There were no disagreements on any matter relating to the registrant’s operations, policies or practices between Mr. Dinstein and the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEAENA, INC. January 28, 2008 By: /s/ Doug E. Lee Doug E. Lee President 2
